9 F.3d 1557
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry Michael EDWARDS, Petitioner-Appellant,v.Steve HARGETT, Respondent-Appellee.
No. 93-6246.
United States Court of Appeals, Tenth Circuit.
Nov. 9, 1993.

Before LOGAN, MOORE, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Jerry Michael Edwards, a state prisoner, appeals the denial of federal habeas corpus relief.   Although the district court dismissed the petition on state procedural bar grounds after finding petitioner failed to demonstrate cause and actual prejudice as required by  Coleman v. Thompson, 111 S.Ct. 2546 (1991), petitioner does not address this issue in his brief to this court.   Instead, he persists only in arguing the alleged merits of his petition.


3
Our examination of the record convinces us the magistrate judge's supplemental findings and recommendation adopted by the district court were correct.   We cannot add anything of consequence to that disposition.   Accordingly, we AFFIRM the judgment of the district court for the reasons set forth in the magistrate judge's recommendation.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3